                 UNITED STATES DISTRICT COURT
                  MIDDLE DISTRICT OF FLORIDA
                     FORT MYERS DIVISION

UNITED STATES OF AMERICA

v.                                          Case No. 2:19-cr-30-FtM-38NPM

EDGAR VAZQUEZ
_____________________________/

                     FINAL ORDER OF FORFEITURE

      Before the Court, pursuant to 21 U.S.C. § 853(n)(7) and Rule 32.2(c)(2),

Federal Rules of Criminal Procedure, is the United States’ Motion for a Final

Order of Forfeiture for a Colt Classic Government, .45 caliber pistol,

serial number CCS0178951, and approximately 16 rounds of assorted

.45 caliber ammunition (Doc. 170), which assets were subject to an October

5, 2020 preliminary order of forfeiture (Doc. 141).

      In accordance with the provisions of 21 U.S.C. § 853(n), the United States

published the notice of the forfeiture, and of the intent to dispose of the assets

on the official government website, www.forfeiture.gov, beginning on October

6, 2020 and continuing through November 4, 2020. (Doc. 142).                  The

publication gave notice to all third parties with a legal interest in the assets to

file with the Office of the Clerk, United States District Courthouse and Federal

Building, 2110 First Street, Fort Myers, Florida 33901, and a copy served upon

Assistant United States Attorney James Muench, 2110 First Street, Fort
Myers, Florida 33901, a petition to adjudicate their interest within sixty-days

of the first date of publication.   No one has filed a petition or claimed an

interest in the assets, and the time for filing such petition has expired.

      Accordingly, it is hereby

      ORDERED that for good cause shown, the United States’ Motion for a

Final Order of Forfeiture (Doc. 170) is GRANTED.            Under 21 U.S.C. §

853(n)(7) and Rule 32.2(c)(2), Federal Rules of Criminal Procedure, all right,

title, and interest in the assets are CONDEMNED and FORFEITED to the

United States for disposition according to law.

      Clear title to the assets now vests in the United States of America.

      DONE AND ORDERED in Fort Myers, Florida, on June 8, 2021.




Cc: All Parties of Record




                                     2
